DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/26/2021, and 12/01/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 383 is objected to because of the following informalities:  

Claim 383 states “wherein the spacer is defined by a helical wire shaped as closed coil that defines the spacer-lumen.”  The examiner suggests amending the claim to read “wherein the spacer is defined by a helical wire shaped as a closed coil that defines the spacer-lumen.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 382 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “generally” in claim 382 is a relative term which renders the claim indefinite. The term “Generally” is not defined by the claim, and the applicant has not provided a standard for ascertaining the requisite degree of what should be considered with respect to the general(ly) limitation such that one of ordinary skill in the art would be reasonably apprised of the scope of the invention, i.e. there is no standard to ascertain what would be the scope of “generally not compressible”.  The definition of generally is “as a rule; usually” (American Heritage Dictionary).  The term “usually” is indefinite by its nature.  The applicant is advised to cancel the terms “generally” from each of the claims to obviate the rejections.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 377-379, 388, 392, and 398 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trenhaile (US 2010/0094355 A1).

Regarding claim 377, Trenhaile discloses an apparatus comprising a tissue anchor (Figure 3b, tissue anchor annotated below) for use with an anchor driver (Figure 3a, driver is labeled), the anchor comprising: 
a tissue-engaging element (Figure 3b, tissue-engaging element annotated below; paragraph 0028, lines 6-8) defining a central longitudinal axis of the anchor (Figure 3b, central longitudinal axis of the anchor is annotated below), 
having a sharpened distal tip (sharpened distal tip shown in Figure 3a), 
and configured to be driven into tissue of a subject (Figure 5, variable tension post (i.e. anchor) is shown driven into tibia; paragraph 0028); 
and a head (Figure 3b, head annotated below), coupled to a proximal end of the tissue-engaging element (Figure 3b), 
the head comprising: 
a driver interface (Figure 3b, driver interface annotated below; paragraph 0029, lines 1-4), 
configured to be reversibly engaged by the anchor driver (paragraph 0029, lines 1-4 “side channels that are cut partially along the sides to receive mating expansion keys or tabs of a cylindrical driver”), 
and an eyelet (Figure 3b, eyelet annotated below; paragraph 0029, lines 4-8):
defining an aperture (Figure 3b, aperture annotated below) on an aperture plane (Figure 3b, aperture plane is established by aperture), 
the aperture having a  length along a long axis of the aperture and a width along a short axis of the aperture (exploded view of aperture is provided below with the length and width labeled), 
the long axis and the short axis disposed on the aperture plane (long and short axis disposed on aperture plane as shown below), 
and the length being greater than the width (exploded view below of aperture depicts the length greater than the width), 
disposed laterally from the central longitudinal axis (the aperture is shown in Figure 3b disposed laterally from the central longitudinal axis), 
and mounted such that the aperture plane is slanted at a fixed angle with respect to the central longitudinal axis (as seen in Figure 3b below, the aperture plane is slanted at a fixed angle with respect to the central longitudinal axis).

    PNG
    media_image1.png
    750
    838
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    686
    944
    media_image2.png
    Greyscale


	Regarding claim 378, Trenhaile discloses wherein: the apparatus comprises an implant (paragraph 0013, a graft is included for use with the anchor) that comprises the anchor (Figure 5, anchor is shown (i.e. variable tension post), and a wire threaded through the aperture (Figure 3b, suture (i.e. wire) is shown as threaded through the aperture, where the definition for suture is “The material, such as thread, gut, or wire, that is used in this procedure” (American Heritage Dictionary), the eyelet defines the aperture such that the eyelet has a first slide-axis that is parallel with the central longitudinal axis (Figure 3a, the shape of the aperture (annotated below) with the length greater than the width along the longitudinal axis of the anchor provides a first slide-axis (annotated below) that is parallel with the central longitudinal axis), and a second slide-axis that is orthogonal to the first slide-axis (second slide-axis annotated below), and the eyelet is shaped to facilitate smooth sliding of the eyelet (i) over the wire along the first slide-axis while the wire is aligned with the first slide-axis (as stated above, the shape of the aperture which has a greater length than width along the central longitudinal axis of the anchor allows for smooth sliding along the first slide-axis), and (ii) over the wire along the second slide-axis while the wire is aligned with the second slide-axis (the aperture of Figure 3a will facilitate smooth sliding of the wire over the eyelet in the second slide-axis which is orthogonal to the longitudinal axis of the anchor, this can be seen in Figure 3b).

    PNG
    media_image3.png
    715
    806
    media_image3.png
    Greyscale

	Regarding claim 379, Trenhaile discloses wherein the eyelet has an external shape that defines a tapered portion that tapers away from the aperture along the second slide- axis (Figure 3a, the eyelet is depicted in Figure 3a (annotated below) with a tapered portion that tapers away from the aperture along the second slide-axis).

    PNG
    media_image4.png
    480
    439
    media_image4.png
    Greyscale

	Regarding claim 388, Trenhailed discloses wherein the aperture is shaped as a stadium (Figure 3b, the aperture which is annotated above is shaped as a stadium, wherein the definition of a stadium shape according to Wikipedia for the term stadium (geometry) is “A stadium is a two-dimensional geometric shape constructed of a rectangle with semicircles at a pair of opposite sides.”).
	Regarding claim 392, Trenhaile discloses further comprising the anchor driver (Figure 3a, anchor driver is annotated).  
	Regarding claim 398, Trenhaile discloses wherein: the apparatus comprises an implant (Figure 5, paragraph 0013) comprising a wire (Figure 3b, wire annotated above) and the tissue anchor (Figure 3b, tissue anchor annotated above), and the eyelet (Figure 3b, eyelet annotated above) is shaped to facilitate smooth sliding of the wire through the aperture both (i) while the wire is parallel with the central longitudinal axis (the shape of the aperture which has a greater length than width along the central longitudinal axis of the anchor allows for smooth sliding while the wire is parallel to the longitudinal axis), and (ii) while the wire is oriented orthogonal to the central longitudinal axis (the aperture of Figure 3a will facilitate smooth sliding of the wire over the eyelet while the wire is oriented orthogonal to the central longitudinal axis, this can be seen in Figure 3b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 389 is rejected under 35 U.S.C. 103 as being unpatentable over Trenhaile (US 2010/0094355 A1).

	Regarding claim 389, Trenhaile does not specifically disclose wherein the eyelet is mounted such that the aperture plane is slanted at 30-60 degrees with respect to the central longitudinal axis.
	Trenhaile teaches wherein the eyelet is mounted such that the aperture plane is slanted at an acute angle with respect to the central longitudinal axis (Figure 3).
	Trenhaile is silent as to the dimensions of the angle, but it appears from Figures 3a-b to be approximately 30-60 degrees.  Applicant has not disclosed that having the eyelet mounted such that the aperture plane is slanted at 30-60 degrees with respect to the central longitudinal axis solves any stated problem.  Moreover, it appears the anchor would perform equally well with the eyelet mounted such that the aperture plane is slanted at 30-60 degrees with respect to the central longitudinal axis.  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date to make Trenhaile’s eyelet at 30-60 degrees because it appears to be an arbitrary design consideration which fails to patentably distinguish over Trenhaile.	

Claims 393 is rejected under 35 U.S.C. 103 as being unpatentable over Trenhaile (US 2010/0094355 A1) in view of Gross et al (US 2014/0142695 A1).

	Regarding claim 393, Trenhaile discloses the invention substantially as claimed.
	However, Trenhaile does not disclose wherein the apparatus comprises a delivery tool that comprises the anchor driver and a percutaneously- advanceable tube, and while the anchor driver is engaged with the anchor, the anchor driver and the anchor are slidable through the tube.  
	Gross teaches wherein the apparatus comprises a delivery tool (see Gross, Figure 2G, item 24 “anchor deployment manipulator”) that comprises the anchor driver (see Gross, Figure 3, item 68 “anchor driver”) and a percutaneously- advanceable tube (see Gross; Figure 3, item 26 “sleeve”; paragraph 0025), and while the anchor driver (see Gross, Figure 3, item 68) is engaged with the anchor (see Gross, Figure 3, item 38 “tissue anchor”), the anchor driver and the anchor are slidable through the tube (see Gross, paragraph 0021, lines 7-12 and 0022, lines 1-4).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Trenhaile by providing wherein the apparatus comprises a delivery tool that comprises the anchor driver and a percutaneously- advanceable tube, and while the anchor driver is engaged with the anchor, the anchor driver and the anchor are slidable through the tube as taught by Gross because the use of a percutaneously-advanceable tube allows the anchor to be implanted with a minimally invasive procedure which offers the advantage of faster recovery after surgery as well as a reduction in wound complications (see Gross, paragraph 0814).

Allowable Subject Matter
Claims 380-381, 383-387, 390-391, 394-397 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 382 is objected to as being dependent upon a rejected base claim, but would be allowable if: (1) rewritten in independent form including all of the limitations of the base claim and any intervening claims; and (2) was rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this office action.
The following is an examiner' s statement of reasons for allowance: 
The closest prior art of record is Trenhaile (US 2010/0094355 A1) as stated above, however, Trenhaile does not teach or render obvious the cumulative claim limitations wherein the implant further comprises a spacer that is tubular, has a first spacer-end, a second spacer-end, and a mid-portion therebetween, and defines a spacer-lumen between the first spacer-end and the second spacer-end, the wire is threaded through the spacer-lumen, and the spacer-lumen widens from the mid-portion toward the first spacer-end, thereby being shaped to snugly receive the tapered portion of the eyelet, wherein the eyelet is shaped and oriented such that both (i) when viewed along a first view-line that is parallel with the central longitudinal axis, and (ii) when viewed along a second view-line that is orthogonal to the first view- line, the aperture appears circular, and wherein the eyelet is mounted to be revolvable around the central longitudinal axis while the aperture plane remains slanted at the fixed angle with respect to the central longitudinal axis within the context of the cumulative claim limitations. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774